Graham, J.
The order appealed from was entered 30 May 1969. No order extending the time for docketing the case on appeal in this court appears in the record before us and therefore the respondent had ninety days from 30 May 1969 in which to docket the record on appeal. Rule 5, Rules of Practice in the Court of Appeals of North Carolina. The record on appeal was not docketed in this court until 1 October 1969 which was more than a month after the time for docketing had expired. This appeal is therefore subject to dismissal. Osborne v. Hendrix, 4 N.C. App. 114, 165 S.E. 2d 674; City of Randleman v. Stevenson, 4 N.C. App. 113, 165 S.E. 2d 693; State v. Cline, 4 N.C. App. 112, 165 S.E. 2d 691.
The respondent has also failed to file a brief as required by *60Rule 28 of this court. His exceptions and assignments of error are therefore abandoned.
For failure to docket the record on appeal within the time required, the petitioner’s motion to dismiss the appeal is allowed. Appeal dismissed.
Campbell and Paricer, JJ., concur.